DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is given to the priority date of 07/08/2015 based on provisional application 62/190,055 as filed with the United States Patent and Trademark Office.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 1 and 9 are directed to a method, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a method for conducting general business interactions of inventory management through tracking food donations and documenting the quantity of food donated.  Specifically, the claims recite:
A method of tracking food donations, the method comprising: 
at a first location, collecting in a bin, a collection of food; associating the bin with the first location via scanning at least one of a tag or a code with a scanner, the code identifying the first location; at a second location, capturing an image of the collected food via an imager; automatically determining, via at least one processor and based at least in part on the image, at least one parameter of the collected food; automatically determining, via the at least one processor and based at least in part on the at least one parameter,…, determining, via the at least one processor, that the collected food is be donated; determining, via the at least one processor, a quantity of the food to be donated; and documenting, via the at least one processor, the quantity of the food to be donated.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations through inventory management by tracking food donations and documenting the quantity of food donated which are processes that are encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7,10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as a scanner, imager or a processor) as a tool in claim 1 to perform the functions of tracking, collecting, associating, scanning, identifying, capturing, determining and documenting as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a scanner, imager or a processor merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the scanner, imager or a processor performs the steps or functions of business relations through inventory management by tracking food donations and documenting the quantity of food donated.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as a scanner, imager or a processor) performing functions of tracking, collecting, associating, scanning, identifying, capturing, determining and documenting that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)). Further, the use of an imager to obtain an image by using a processor is using said imager in its ordinary capacity through computer implementation, which does not provide significantly more than the abstract idea (MPEP 2106.05(f)(2)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a scanner, imager or a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated.  As discussed above, taking the claim elements separately, the scanner, imager or a processor performs the steps or functions of business relations through inventory management by tracking food donations and documenting the quantity of food donated. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 9 describes a method performing the functions of tracking, associating, interpreting, capturing, determining, imaging processing and documenting relating to tracking food donations and documenting the quantity of food donated without additional elements beyond generic computer components such as a processor that provide significantly more than the abstract idea of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.
Dependent claims 2 and 5 further describe the abstract idea of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated. These dependent claims do not include additional elements to perform their respective functions of documenting beyond the generic computer components of a scanner, imager or a processor as disclosed in independent claim 1 that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claim 1 also renders dependent claims 2 and 5 as not patent eligible.
  Dependent claims 4 and 6-7 further describe the abstract idea of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated. While these dependent claims add the additional elements of RFID tag and a thermal sensor to perform their respective functions of associating, scanning, identifying and capturing the remaining functions of tracking, collecting, determining and documenting remain being performed by merely the generic computer components of a processor as disclosed in independent claim 1, which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claim 1 also renders dependent claims 4 and 6-7 as not patent eligible.
Dependent claim 3 further describe the abstract idea of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated.  Particularly, claim 3 recites: The method of claim 1, wherein the first location is one of a grocery, a restaurant, a coffee shop, and a fast food location.  By locating an imager in a grocery, a restaurant, a coffee shop and a fast food location in a generic manner, the claim limitations amount to merely indicating a field of use or technological environment in which to apply the abstract idea of commercial interactions for business relations through inventory management by tracking food donations and documenting the quantity of food donated and does not amount to significantly more than the abstract idea itself, and does not integrate the abstract idea into a practical application (MPEP 2106.05(h)).  Therefore, this dependent claim is also not patent eligible.  Further, the dependency of this claim on ineligible independent claim 1 also renders dependent claim 3 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Patent Application Publication 2011/0040660 A1), in view of Shakes et al. (US Patent 7,689,465 B1) and further in view of Featsent (Food Donation A Restaurateur’s Guide, National Restaurant Association, November 1997).
Regarding Claim 1, Allison teaches:
A method of tracking food (See Allison ¶ [0030] - describes a system monitoring food, in the context of waste management, which is determined to be the appropriate context of food donations based on the specification of the instant application): 
at a first location, ; 
associating via scanning at least one of a tag or a code with a scanner, the code identifying the first location (As the specification of the instant application defines tags as RFID tags, see Allison ¶ [0079] - describes the system identifying a location in a food handling facility by communicating with an RFID [scanning a tag], scanning a barcode at said location or using GPS to establish the presence of a user device at said location to accomplish a certain task);

automatically determining, via at least one processor and based at least in part on the image, at least one parameter of the collected food (See Allison ¶ [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage that the system determines [automatically] needs to be done based on multiple parameters of stored food and [0083] - describes the system operating on instructions stored in a memory and controlled by a processor); 
automatically determining, via the at least one processor and based at least in part on the at least one parameter, whether the food is in compliance with food (See Allison ¶ [0080] - describes a system providing information about compliance with numerous regulatory considerations, as determined by said system, based on created knowledge from historical data collected by said system and [0083] - describes the system operating on instructions stored in a memory and controlled by a processor); 
 via the at least one processor and
determining, via the at least one processor, a quantity of the food to be (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including quantities on hand and [0083] - describes the system operating on instructions stored in a memory and controlled by a processor); and 
documenting, via the at least one processor, the quantity of the food to be (See Allison ¶ [0083] - describes the system operating on instructions stored in a memory and controlled by a processor and [0090-0091] - describes a system using user device histories to inform future decisions, thereby using documented information including, at least, quantity information).
Allison does not explicitly teach:
collecting in a bin, a collection of food, the bin; at a second location, capturing an image of the collected food via an imager.  This is taught by Shakes  (See Col. 9 lines 42-56 - describes a system collecting data and capturing images of items to be shipped and that said items can be perishable, such as food and Fig. 3b - shows multiple locations of collecting and packing items for shipment, e.g. elements 500a-d [motion detectors for four different packing stages/ locations], 330 [items/ food collected], 350 [collection bin/ box/ carton], 310 [cameras capturing images of the process through all stages/ locations] as detailed in Col. 12 lines 42-47).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food collection in a bin and verify the contents of said bin with a captured image reference in a food waste management system to hasten the process of proper waste removal, thereby increasing the accuracy and efficiency of said system.
Allison nor Shakes explicitly teach:
donations; if the collected food is in compliance with regulations, determining that the collected food is be donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
Regarding Claim 2, modified Allison teaches:
The method of claim 1, wherein the parameter is a type of the food (See Allison ¶ [0048] - describes the system categorizing food waste by food type and [0080] - describes the system using image data to instruct an inspector to identify waste categories).
modified Allison does not explicitly teach:
to be donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 3, modified Allison teaches:
The method of claim 1, wherein the first location is one of a grocery, a restaurant, a coffee shop, and a fast food location (See Allison ¶ [0050] - describes the system operating in a store [grocery] and [0078] - a restaurant or food service facility).
Regarding Claim 4, modified Allison teaches:
The method of claim 1, (See Allison ¶ [0097] - describes the system operating with a bar code scanner and RFID sensors and [0047] - alphanumeric input).
Allison does not explicitly teach:
This is taught by Shakes (See Col. 12 lines 1-16 - describes a system using RFID tags to track orders and initiate the next step in the packing process, such as filling the bin/ box/ carton with collateral material, thereby associating said bin/ box/ carton with a particular location).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate RFID tracking to determine location of assets in a system to increase the accuracy and efficiency of said system.
Regarding Claim 5, modified Allison teaches:
The method of claim 1, wherein documenting the quantity of the food to be (See Allison ¶ [0073-0074] - describes the system generating a detailed report to aid in the cost management/ billing/ crediting of food waste, Fig. 16 - an example of said report and [0080] - describes a system providing information about compliance with numerous regulatory considerations).
Allison does not explicitly teach:
donated, supporting tax credits.  This is taught by Featsent (Section VII page 18 - describes multiple benefits of food donation, including tax deductions).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation benefits with costs in a system that is managing costs to give an organization a better understanding of a real net loss, thereby increasing the accuracy of said system.
Regarding Claim 8, Allison teaches:
A method of tracking food (See Allison ¶ [0030] - describes a system monitor food, in the context of waste management, which is determined to be the appropriate context of food donations based on the specification disclosed with the filing of this instant application): 
obtaining, via at least one of a radio-frequency identification reader, a quick response code reader, or a bar code reader, location data corresponding to a first location (See Allison ¶ [0079] - describes a user device communicating with an RFID or scanning a barcode to establish location of said device); 
(See Allison ¶ [0033 and 0038] - describes a user device communicating with an RFID or scanning a barcode to establish location of said device and [0079] - describes a user device communicating with an RFID or scanning a barcode to establish location of said device)

generating from the image, via the at least one or more processors, data characteristic of the (See Allison ¶ [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage);
automatically determining from the data characteristic of the , wherein the at least one parameter includes an estimated age (See Allison ¶ [0033] - describes the system operating based on processor-executable instructions [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage that the system determines [automatically] needs to be done based on multiple parameters of stored food [0097-0098] - describes a system compiling histories of food products including a time of production and expiration dates in real time, thereby allowing said system to estimate the age of said food product); 
automatically determining, via the at least one or more processors and based on the at least one parameter, whether the (See Allison ¶ [0080] - describes a system providing information about compliance with numerous regulatory considerations that the system determines [automatically] needs to be addressed based on multiple parameters of stored food); 

determining, via the at least one or more processors, a quantity of the (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including quantities on hand); and 
documenting in a database, via the at least one or more processors, the quantity of the (See Allison ¶ [0090-0091] - describes a system using user device histories to inform future decisions, thereby using documented information including, at least, quantity information).
Allison does not explicitly teach:
associating collected food; at a second location, capturing, via at least one or more processors, an image of the collected food.  This is taught by Shakes (See Col. 9 lines 42-56 - describes a system collecting data and capturing images of items to be shipped and that said items can be perishable, such as food, Col. 12 lines 1-16 - describes a system using RFID tags to track orders and initiate the next step in the packing process, such as filling the bin/ box/ carton with collateral material, thereby associating said bin/ box/ carton with a particular location and Fig. 3b - shows multiple locations of collecting and packing items for shipment, e.g. elements 500a-d [motion detectors for four different packing stages/ locations], 330 [items/ food collected], 350 [collection bin/ box/ carton], 310 [cameras capturing images of the process through all stages/ locations] as detailed in Col. 12 lines 42-47).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food collection in a bin and verify the contents of said bin with a captured image reference in a food waste management system to hasten the process of proper waste removal, thereby increasing the accuracy and efficiency of said system.
Allison nor Shakes explicitly teach:
donations; if the collected food is in compliance with regulations, determining, via the at least one or more processors, that the collected food is be donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
Regarding Claim 9, Allison teaches:
A method of tracking food (See Allison ¶ [0030] - describes a system monitor food, in the context of waste management, which is determined to be the appropriate context of food donations based on the specification disclosed with the filing of this instant application): 
associating a first location by interpreting a digital identification of the first location via at least one processor (Allison ¶ [0079] - describes the system identifying a location in a food handling facility by communicating with an RFID [scanning a tag], scanning a barcode at said location or using GPS to establish the presence of a user device at said location to accomplish a certain task and [0081] - describes the system recognizing a particular batch [collection] of food); 

automatically determining, via at least one processor, at least one parameter of the collected food via imagining processing of the image (See Allison ¶ [0080] - describes a system displaying images, videos and forms of communication to an inspector to reference against observed site conditions of food storage that the system determines [automatically] needs to be done based on multiple parameters of stored food and [0083] - describes the system operating on instructions stored in a memory and controlled by a processor); 
automatically determining, via at least one processor, based at least in part on the at least one parameter, whether the regulations (See Allison ¶ [0080] - describes a system providing information about compliance with numerous regulatory considerations, as determined by said system, based on created knowledge from historical data collected by said system and [0083] - describes the system operating on instructions stored in a memory and controlled by a processor); 
, via at least one processor, 
determining, via at least one processor, a quantity of the (See Allison ¶ [0080] - describes a system providing numerous data attributes regarding food storage, including quantities on hand and [0083] - describes the system operating on instructions stored in a memory and controlled by a processor); and 
documenting, via at least one processor, the quantity of the (See Allison ¶ [0083] - describes the system operating on instructions stored in a memory and controlled by a processor and [0090-0091] - describes a system using user device histories to inform future decisions, thereby using documented information including, at least, quantity information).
Allison does not explicitly teach:
associating collected food with the first location; at a second location, capturing an image of the collected food.  This is taught by Shakes (See Col. 9 lines 42-56 - describes a system collecting data and capturing images of items to be shipped and that said items can be perishable, such as food and Fig. 3b - shows multiple locations of collecting and packing items for shipment, e.g. elements 500a-d [motion detectors for four different packing stages/ locations], 330 [items/ food collected], 350 [collection bin/ box/ carton], 310 [cameras capturing images of the process through all stages/ locations]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food collection in a bin and verify the contents of said bin with a captured image reference in a food waste management system to hasten the process of proper waste removal, thereby increasing the accuracy and efficiency of said system.
Allison nor Shakes explicitly teach:
donations; if the collected food is in compliance with regulations, determining that the collected food is be donated.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
Regarding Claim 14, modified Allison teaches:
The method of claim 8 further comprising; 
determining, via the at least one processor, a peer location of the first location based at least in part on the quantity of the collected food associated with the first location; generating a performance report that compares the first location to the peer location; and displaying the performance report on an electronic display (See Allison ¶ [0073] - describes the system displaying reports on a computing device, [0076] - describes the report as showing waste data for multiple store locations and [0089] - describes the system comparing waste production among different facilities with the intent of improving performance by reducing said waste).
Regarding Claim 15, modified Allison teaches:
The method of claim 14, wherein the performance report includes a set of instructions for improving a compliance of the first location with the food (See Allison ¶ [0089-0090] - describes the system compiling knowledge generated from the various inputs of the system to develop behavioral compliance to improve the performance of the system and [0092] - describes the system using compliance with regulations as part of said improvement).
modified Allison does not explicitly teach:
donation.  This is taught by Featsent (Section II-III pages 7-12 - describes guidelines for the condition of food and regulations governing food donation).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate food donation regulations in a system that verifies the condition of food to be donated is in compliance with said regulations, thereby increasing the reliability of said system.
Regarding Claim 16, modified Allison teaches:
The method of claim 15, wherein the set of instructions comprises instructions for preparing materials (See Allison ¶ [0094] - describes the system improving production requirements to minimize waste of a prepared food product [pies]).

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Patent Application Publication 2011/0040660 A1), in view of Shakes et al. (US Patent 7,689,465 B1), Featsent (Food Donation A Restaurateur’s Guide, National Restaurant Association, November 1997) and further in view of Gates et al. (US Patent Application Publication 2014/0379588 A1).
Regarding Claim 6, modified Allison teaches:
The method of claim 1, wherein the image is captured based at least in part on 
modified Allison does not explicitly teach:
thermal.  This is taught by Gates (See ¶ [0075] - describes a waste collection container with a thermal image capturing device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal imaging in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 7, modified Allison teaches:
The method of claim 6, wherein capturing an image of the collected food is based at least in part on a 
modified Allison does not explicitly teach:
thermal sensor.  This is taught by Gates (See ¶ [0075] - describes a waste collection container with a thermal image capturing device).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal imaging in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
 Regarding Claim 17, modified Allison teaches:
The method of claim 16, wherein the capturing, via the imaging device, the image of the collected food comprises: 
modified Allison does not explicitly teach:
transmitting three distinct wavelengths of radiation. This is taught by Gates (See ¶ [0041] - describes images being hyperspectral, which is a set of wavelength ranges [distinct] within the visible range or full color [the whole visible range] and [0044] - describes the system using infrared image analysis).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate imaging based on multiple spectrums of light in a system that monitors and tracks items based on image analysis, thereby increasing the accuracy and efficiency of said system.

Claims 18, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (US Patent Application Publication 2011/0040660 A1), in view of Shakes et al. (US Patent 7,689,465 B1), Featsent (Food Donation A Restaurateur’s Guide, National Restaurant Association, November 1997), Gates et al. (US Patent Application Publication 2014/0379588 A1) and Hyde (US Patent Application Publication 2014/0310112 A1).
Regarding Claim 18, modified Allison teaches:
The method of claim 17, wherein the three distinct wavelengths comprise: 
modified Allison does not explicitly teach:
infrared; and visible.  This is taught by Gates (See ¶ [0041] - describes images being hyperspectral, which is a set of wavelength ranges [distinct] within the visible range or full color [the whole visible range] and [0044] - describes the system using infrared image analysis).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate imaging based on multiple spectrums of light in a system that monitors and tracks items based on image analysis, thereby increasing the accuracy and efficiency of said system.
Allison nor Gates explicitly teach:
ultraviolet.  This is taught by Hyde (See ¶ [0033] - describes monitoring food with ultraviolet image sensors).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate imaging based on multiple spectrums of light in a system that monitors and tracks items based on image analysis, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 10, modified Allison teaches:
The method of claim 18, .

modified Allison does not explicitly teach:
wherein the at least one parameter further includes a temperature.  This is taught by Gates (See ¶ [0047] - describes the system using optical sensors to determine temperature, among other aspects of a food collection bin).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature measurement in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 11, modified Allison teaches:
The method of claim 10, 
modified Allison does not explicitly teach:
wherein the at least one parameter further includes This is taught by Gates (As the specification of the instant application only describes brightness in relation to thermal imaging, See ¶ [0075] - describes a waste collection container with a thermal image capturing device that can distinguish between high heat zones and low heat zones).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermal imaging in a system that monitors and tracks items that are sensitive to temperature conditions to ensure proper item conditions are maintained, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 13, modified Allison teaches:
The method of claim 11, 


modified Allison does not explicitly teach:
wherein the at least one parameter further includes a percentage of inorganic material.  This is taught by Gates (As the specification of the instant application only describes inorganic material as a type of material without clearly defining any qualifications or examples of said inorganic material, for the purpose of examination, inorganic material is interpreted to mean non-food/ non-consumable items or products.  Therefore, See ¶ [0078] - describes a system that can determine a percentage of non-food items in a waste container, such as glass).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate waste item quantity and type determination in a system that monitors and tracks items in a waste container, thereby increasing the accuracy and efficiency of said system.

Response to Remarks
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-7 and 9 as being directed to improvement to “the food safety arts” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Although the applicant’s remarks regarding the “legal obligations” aspect of the previous rejection are persuasive, the remarks regarding the aspect of “certain methods of organizing human activity” are not persuasive as clarified above.  Further, it should be noted that independent claims 1 and 9 are broadly limited to methods comprising functions, which, when considered under the broadest reasonable interpretation of the claims, do not exclude execution by a human (collecting, associating and capturing of claim 1 and capturing of claim 9) nor are the functions (tracking, scanning, identifying, determining and documenting of claim 1 and tracking, associating, interpreting, determining, imaging processing and documenting of claim 9) being executed by more than generic computer components being used in their ordinary capacity in a manner that amounts to significantly more than the abstract idea of business relations through inventory management by tracking food donations and documenting the quantity of food donated.  Wherein, the process of the claim limitations as a whole does not include an inventive step for business relations through inventory management beyond the use of a human or generic computer parts used in their ordinary capacity to verify that a certain material to be counted as inventory meets the qualifications to be considered as inventory, which is a form of risk mitigation used throughout the material handling industry and shows no meaningful distinction between this type of risk mitigation and the concept of risk mitigation in Alice (Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014).  Dependent claims 2-7 also do not show significantly more than an abstract idea because of their dependency on claim 1 and as noted above.  It should also be noted that any reading of Allison (or any prior art) has no bearing on the consideration of patentability under 35 U.S.C. § 101 analysis because novelty is not considered during said analysis under 35 U.S.C. § 101 as a new abstract idea is still an abstract idea ((MPEP 2106.04 (I)).  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Shakes, Featsent and Gates in the invention of Allison, as a whole.  In particular, the applicant asserts Allison fails to: “show, disclose, teach, or suggest at least one processor that automatically determines a parameter of collected food from an image of the food, and automatically determines based at least in part on the parameter, whether the food is 
in compliance with food donation regulations”, as now limited by independent claims 1, 8 and 9 because Allison relies on a human inspector to determine if food is spoiled and that Allison is a type of manual food inspection that the invention of the instant application is seeking to improve upon.  However, as cited above, Allison ¶ [0080 and 0083] teaches a user operator device, controlled by a processor, that uses images of food to train the inspection and notification system of Allison so that said system automatically recognizes (through statistical analysis) spoiled food or food storage/ handling regulation deviation in images during future inspections (relative to initial training food inspections), wherein said system determines this should be done.   Featsent, explicitly teaches that the regulations considered are for food donation.  The combination of which satisfy these claim limitations as they are currently limited.  
The Applicant further asserts, regarding claim 8, that Allison fails to teach an image based parameter of the collected food is an estimated age of said collected food.  However, as cited in claim 8, Allison teaches the system using image data to develop a “created knowledge” of food and food storage/ handling conditions in a food facility and that said “created knowledge” comprises a time of production and expiration dates that are communicated in real time, thereby satisfying an estimated age (off the collected food) insofar as claim 8 is currently limited.  
The Applicant further yet asserts that Allison fails to teach the limitations of dependent claim 2 stating that the parameter is a type of food to be donated and that said parameter is determined from image data.  However, as cited in the current rejection regarding claim 2, Allison teaches the system categorizing food by food type, that image data is used to determine food categories and that Featsent teaches food donation.  The combination of which satisfy the current limitations of claim 2.  
The dependent claims 6-7, 11 and 13 remain unpatentable as their respective independent claims are also unpatentable over Allison in combination with Shakes, Featsent and Gates.  The citation of Allison, Shakes, Featsent and Gates needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687    

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687